DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 7 and 11-14 (Original)
Claims 1-2, 4 and 8-10 (Currently Amended)
Claims 3, 5-6 and 15 (Canceled)
Claims 16-25 (New)

Allowable Subject Matter
Claims 1-2, 4, 7-14 and 16-25 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “an interface mounted on the cover, the interface having at least two light windows provided in or through the interface and located at different positions on the interface;
a printed circuit board located behind the interface, the printed circuit board having at least two light emitting diodes located at different positions on the printed circuit board so that light emitting from each of the at least two light emitting diodes, respectively, passes through one of the at least two lights windows in or through the interface;
an electrical control switch mounted on the printed circuit board, the electrical control switch having a rotatable shaft passing through the interface and rotatable between the at least two different positions on the interface, the electrical control switch configured to selectively power the at least two light emitting diodes by the power source;
a control knob mounted on the rotatable shaft of the electrical control switch, the control knob is rotatable between the at least two different positions on the interface, the control knob having a light window; and at least two visual indicators each located at one of the at least two different positions on the interface, respectively, to indicate different operating modes of the jump starting device,
wherein the electrical control switch is configured to selectively power the at least two light emitting diodes to light up the light window of the control knob when the control knob is rotated to one of the at least two different positions on the interface by one of the at least two light emitting diodes.”, in combination with all other elements recited in claim 1.
Claims 2, 4, 7-14 and 16-25 are also allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 18, 2022